Defendant, who absconded, was sentenced, in absentia, to an enhanced promised sentence of 5 to 15 years. Sentence was executed on May 3, 1989, the defendant having been returned on a bench warrant.
Defendant sought to file a late notice of appeal May 19, 1989 from the December 13, 1985 judgment. Pursuant to CPL 460.30, the time within which to move for the filing of such a notice of appeal expired. The statutory time for taking an appeal expires 30 days from the date the sentence is imposed, not upon execution thereof. (People v Stevenson, 176 AD2d 516.) Accordingly the time period to file a late notice of appeal expired in January of 1987. Therefore, we find this court does not have jurisdiction to hear the appeal and accordingly the appeal is dismissed. Concur — Ellerin, J. P., Kupferman, Ross and Smith, JJ.